DETAILED ACTION
	Claims 1-19 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Schwartzman on 5/20/2021.
The application has been amended as follows: 


At page 9, lines 5-6, the phrase “(for example, miRBase,
http://microrna.sanger.ac.uk/sequences/index.shtml)” was deleted and replaced by --(for example, miRBase)--.

	IN THE CLAIMS
Claims 1-6, 8-10 and 13-19 were rewritten as follows.
1.  (Currently Amended)  An artificial mRNA comprising: 
	a sequence encoding a protein, 
	a miRNA target sequence linked to the 3'-terminal side of a Poly A sequence of at least 50 nucleotides, and
	a translational repression sequence linked to the 3'-terminal side of the miRNA target sequence.

2.  (Currently Amended)  The artificial mRNA according to claim 1, wherein
	the translational repression sequence comprises a sequence selected from
	(i) a nucleotide sequence consisting of 20 or more nucleotides that binds the Poly A sequence in an intracellular environment,
	(ii) a sequence that binds a 5' UTR in the artificial mRNA in an intracellular environment, and
	(iii) a sequence consisting of 100 or more nucleotides.



4.  (Currently Amended)  A method for determining a desired cell type from a cell group comprising two or more cells, using the expression of a miRNA as an indicator,
	the method comprising the following steps:
	(1) a step of introducing a first artificial mRNA comprising a sequence encoding a first marker, a first miRNA target sequence linked to the 3'-terminal side of a 
	(2) a step of determining the cell type, using the translation level of the first marker as an indicator.

5.  (Currently Amended)  The method according to claim 4, wherein
	the translational repression sequence comprises a sequence selected from
	(i) a nucleotide sequence consisting of 20 or more nucleotides that binds the Poly A sequence in an intracellular environment,
	(ii) a sequence that binds a 5' UTR the first artificial mRNA in an intracellular environment, and
	(iii) a sequence consisting of 100 or more nucleotides.

6.  (Currently Amended)  The method according to claim 5, wherein
	the desired cell type is a cell type in which the expression level of the first miRNA greater than in other cell types in the cell group, and
	the step (2) is a step of determining a cell type in which the translation level of the first marker is greater than in other cell types in the cell group.

8.  (Currently Amended)  The method according to claim 4, which further comprises:


9.  (Currently Amended)  The method according to claim 4, which further comprises:
	(4) a step of introducing into the cell group a third artificial mRNA that does not comprise a miRNA target sequence but encodes a third marker that is different from the first and second markers, wherein translation of the third is not influenced by the expression level of the miRNA in the cell group.

10.  (Currently Amended)  A method for expressing a protein in response to the expression of a miRNA, which comprises a step of introducing the artificial mRNA according to claim 2 into a cell.

13.  (Currently Amended)  The method according to claim 5, which further comprises:
	(3) a step of introducing into the cell group a second artificial mRNA encoding a second marker that is different from the first marker and is operably linked to a second miRNA target sequence, wherein the second miRNA target sequence is a 

14.  (Currently Amended)  The method according to claim 6, which further comprises:
	(3) a step of introducing into the cell group a second artificial mRNA encoding a second marker that is different from the first marker and is operably linked to a second miRNA target sequence, wherein the second miRNA target sequence is a sequence that is bound by the same miRNA as that for the first miRNA target sequence in an intracellular environment, and translation of the second marker is inhibited in response to the expression level of the miRNA in the cell group.

15.  (Currently Amended)  The method according to claim 7, which further comprises:
	(3) a step of introducing into the cell group a second artificial mRNA encoding a second marker that is different from the first marker and is operably linked to a second miRNA target sequence, wherein the second miRNA target sequence is a sequence is bound by the same miRNA as that for the first miRNA target sequence in 

16.  (Currently Amended)  The method according to claim 5, which further comprises:
	(4) a step of introducing into the cell group a third artificial mRNA that does not comprise a miRNA target sequence but encodes a third marker that is different from the first and second markers, wherein translation of the third marker is not influenced by the expression level of the miRNA in the cell group.

17.  (Currently Amended)  The method according to claim 6, which further comprises:
	(4) a step of introducing into the cell group a third artificial mRNA that does not comprise a miRNA target sequence but encodes a third marker that is different from the first and second markers, wherein translation of the third marker is not influenced by the expression level of the miRNA in the cell group.

18.  (Currently Amended)  The method according to claim 7, which further comprises:
	(4) a step of introducing into the cell group a third artificial mRNA that does not comprise a miRNA target sequence but encodes a third marker that is different 

19.  (Currently Amended)  The method according to claim 8, which further comprises:
	(4) a step of introducing into the cell group a third artificial mRNA that does not comprise a miRNA target sequence but encodes a third marker that is different from the first and second markers, wherein translation of the third marker is not influenced by the expression level of the miRNA in the cell group.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims as amended are deemed free of the art and supported as required by 35 USC, paragraph (a).  The closest prior art is Saito et al (US 20170016077) which discloses a method of introducing mRNA comprising a marker gene operably linked to the target sequence of miRNA used as an indicator into a cell group; and (2) a step of distinguishing a cell type, using the translation level of the marker gene as an indicator. This reference does not disclose an mRNA with a an miRNA target sequence downstream of a poly A sequence of at least 50 nucleotides, the presence of a translation repression element in the mRNA, or the instantly recited organization of functional elements. A search of the art revealed no suggestion or motivation to make an mRNA comprising the instantly recited elements with the instantly recited organization.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/           Primary Examiner, Art Unit 1635